Name: Commission Regulation (EEC) No 3891/90 of 21 December 1990 reintroducing the levying of the customs duties applicable to the products of category No 28 (order No 40.0280) originating in Thailand and Pakistan, to which the preferential tariff arrangements of Council Regulation (EEC) No 3897/89 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  tariff policy
 Date Published: nan

 29. 12. 90 Official Journal of the European Communities No L 367/ 155 COMMISSION REGULATION (EEC) No 3891/90 of 21 December 1990 reintroducing the levying of the customs duties applicable to the products of category No 28 (Order No 40.0280) originating in Thailand and Pakistan, to which the preferential tariff arrangements of Council Regulation (EEC) No 3897/89 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas, in respect of the products of category No 28 (Order No 40.0280) originating in Thailand and Pakistan, the relevant ceiling amounts to 104 000 (pieces) ; whereas that ceiling was reached on 15 March 1990 by charges or imports into the Community of the products in question originating in Thailand and Pakistan, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to reintroduce the levying of customs duties for the products in question with regard to Thailand and Pakistan ; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3897/89 of 18 December 1989 applying generalized tariff prefe ­ rences for 1990 in respect of textile products originating in developing countries ('), and in particular Article 12 thereof, HAS ADOPTED THIS REGULATION : Whereas in pursuance of Article 10 of Regulation (EEC) No 3897/89 preferential tariff treatment shall be accorded for each category of products subjected in Annexes I and II to individual ceilings within the limits of the quantities specified in column 8 of its Annex I and column 7 of its Annex II, in respect of certain or each of the countries or territories of origin specified in column 5 of the same Annexes ; whereas Article 1 1 of that Regulation provides that the levying of customs duties may be reintroduced at any time in respect of imports of the products in question as soon as the relevant individual ceilings are reached at Community level ; Article 1 As from 1 January 1990 the levying of customs duties, suspended in pursuance of Regulation (EEC) No 3897/89, shall be reintroduced on imports into the Community of the following products, originating in Thailand and Pakistan : Order No Category(unit) CN code Description 40.0280 28 6103 41 10 Trousers, bib and brace overalls, breeches and l (1 000 pieces) 6103 41 90 shorts (other than swimwear) knitted or crocheted, 6103 4210 of wool, of cotton or man-made fibres 6103 42 90 6103 43 10 l 6103 43 90 \ 6103 49 10 6103 49 91 6104 61 10 \ 6104 61 90 \ 6104 62 10 \ \ 6104 62 90 6104 63 10 6104 63 90 Il 6104 69 10 6104 69 91 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 383, 30 . 12. 1989 , p. 45. No L 367/ 156 29 . 12. 90Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1990 . For the Commission Christiane SCRIVENER Member of the Commission